DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-26 are pending and under examination. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 16-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10571477 in view of Steward et al. (US 20050100973) because the 477’ patent recites the same SEQ ID Nos., i.e. 1-10, 13 and 15-18 peptides and use for pharmaceutical composition. The difference is that the current peptides are coupled with protein tag, e.g. FLAG or S tag. 
Steward teaches that using the protein tag, such as FLAG or S tag, coupled with target protein or peptide for identification/purification purpose (See section 0033). Using protein tag for identification/purification is well-known and commonly practiced in the field. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 16, it is noted that SEQ ID No. 13 and SEQ ID No. 15 have the SAME amino acid sequence. 

SEQ ID No. 13: RSPSPTPTPGPSR
SEQ ID No. 15: RSPSPTPTPGPSR

Please clarify. 
With regard to claim 17 and 18, the limitation on the length of chosen peptide, i.e. no more than 25 and 15 amino acid, respectively, does not match to the peptide, e.g. SEQ ID No. 1.
SEQ ID No. has 30 amino acids (see below)

1 SPQPSASSSSQFSTSGGPWARERRAGEEPV 30



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claim 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (PNAS July 16, 2013 110 (29) 11827-11832) in view of Awrey (US 20040033530) and Campbell (from “Monoclonal Antibody Technology, Elsevier Sci Pub. 1984, total 16 pages)

Bailey studied posttranslational modification of CENP-A on chromosomal centromeres.
Bailey found out phosphorylation site on the CENP-A N-terminal (See Abstract and Figure 1) wherein the phosphorylation site are located at two serine sites (positions #16 and #18).
Bailey further used trysin to cleave the fragment and obtain a peptide as phosphorylation substrate (See Figure 4(B))(see below). The first peptide has the same amino acid sequence as SEQ ID No. 13 and the third peptide has same amino acid sequence as SEQ ID No.10.

    PNG
    media_image1.png
    142
    296
    media_image1.png
    Greyscale
 

Bailey does not teach coupling the SPSPTPPGPSR (SEQ ID No.10) or RSPSPTPTPGPSR (SEQ ID No. 15) with a protein tag. However, one ordinary skill in the art would have been motivated to use this peptide as immunogen to produce antibody for detecting phosphorylation on the CENP-A chromosomal centromere. 
The case law has established such step is obvious and within routine skill in the art because the Board of Patent Appeals and interferences has taken the position that once an antigen has been isolated and sequenced, the manufacture of monoclonal antibodies against it is prima facie obvious. See Ex parte Ehrlich, 3 USPQ 2d 1011 (PTO Bd. Pat. APP. & Int. 1987), Ex parte Sugimoto, 14 USPQ 2d 1312 (PTO Bd. Pat. APp. & Int. 1990). This is evidenced by Campbell even now becomes a trend, at section 1.3.4 “It is customary now for any group working on a macromolecule to both clone the genes coding for it and make monoclonal antibodies to it (sometimes without a clear objective for their application)”.
As to the manufacture of antibody using the immunogen peptide, Awrey teaches coupling the peptide of interest with protein Tag to produce antibody because of later identification with the tag (See section 010 and 064). Using protein tag for purification/identification in biotech is well-known and commonly practiced.

In conclusion, the SEQ ID No. 10 and 15 have been disclosed by Bailey as phosphorylation sites (two serines). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the peptide as an immunogen to produce antibody for the later research purpose because the important phosphorylation sites. Furthermore, it is well-known and commonly coupling a protein tag to the immunogen for the identification of antibody in the field. 

With regard to claim 17-18, SEQ ID No. 10 and 15 have 12 and 15 amino acid residues that satisfy less than both 25 and 15 amino acid length. 

With regard to claim 19-20, his tag or GST tag were used by Awrey (See above).

With regard to claim 22-23, SEQ ID No. 10 and 15 both have binding domain having epitopes for phosphorylation.

With regard to claim 23-24, SEQ ID No. 10 and 15 inherent characteristic for binding autoantibodies of SSc.

With regard to claim 25, the adjuvant coupled with the peptide for producing antibody can be considered a pharmaceutical composition.  

6.	Claim 26 is free of prior art because no prior art teaches or fairly suggests using the fusion protein as recited in claim 16 for screening active substances for the diagnosis of SSc (see above 35 USC 112(b)). The closest prior art is the reference of Bailey where Bailey identifies the phosphorylation sites of the SEQ ID No 10 for the chromosomal centromere CENP-A fragments but Bailey does not disclose or suggest using this peptide for detection of SSc. 

					Conclusion 
7.	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641